Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hohmann, Jr (US Patent No. 9,140,001) in view of Spoo et al. (US2015/0121792).
For claim 1, Hohmann, Jr discloses a wall anchor (fig. 3, 40) for use in a cavity wall to connect to a veneer tie that joins an inner wythe and an outer wythe of the cavity wall, the wall anchor comprising: an elongated shaft (56); a receiving section configured to be in attachment with the elongated shaft; wherein the receiving section defines at least one aperture configured to receive a portion of the veneer tie and an abutting section (fig. 3, 82) configured to abut an outward facing surface of the inner wythe.
Hohmann, Jr does not disclose that the receiving section defines a thermal insulating member comprising non-metallic material; wherein the receiving section has no metallic material surrounding the at least one aperture; and wherein the receiving section is free of metallic material up to at least the abutting section.
Spoo et al. discloses a composite wall anchor (fig. 1C) for use in a cavity wall, wherein the entire receiving section/head of the wall anchor (14) is made of a non-metallic material (fig. 1C, 10, [0029] plastic) while the rest of the wall anchor is made of metal [0036].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the wall anchor of Hohmann, Jr and make the receiving section entirely of non-metallic material; wherein the receiving section has no metallic material surrounding the at least one aperture; and wherein the receiving section is free of metallic material up to at least the abutting section 
For claim 3, the combination discloses that the receiving section (Hohmann, Jr fig. 3, 54) further comprises a collared section (60) and wherein a first end of the elongated shaft (56) is in attachment with the collared section.
For claim 4, the combination discloses that the receiving section (Hohmann, Jr fig. 3, 54) further defines a shape configured to engage with a tool that provides a driving force to drive a second end of the elongated shaft into the inner wythe.
For claim 5, the combination discloses that the shape is defined by at least one recess (Hohmann, Jr fig. 3, 64 is recessed from 62 vertically) within an outward facing end of the receiving section.
For claim 6, the combination discloses that the wall anchor further includes a flanged section (Hohmann, Jr fig. 3, 64) between the collared section and receiving section.
For claim 7, the combination discloses that the abutting section (Hohmann, Jr fig. 3, 82) also abuts an inward facing surface of the flanged section (64).
For claim 8, the combination discloses the obviousness of making the receiving section comprise a high temperature material (Hohmann, Jr col. 4 lines 44-67, col. 5 lines 1-10, a coating of ceramic composite) to increase the durability of the receiving section.
For claim 9, the combination discloses the obviousness of coating the receiving section with a high temperature coating (Hohmann, Jr col. 4 lines 44-67, col. 5 lines 1-10, a coating of ceramic composite).
For claim 10, the combination discloses that the high temperature material can be a ceramic matrix composite material (Hohmann, Jr col. 4 lines 44-67, col. 5 lines 1-10).
For claim 11, the combination discloses that the high temperature coating can comprise a ceramic matrix composite material (Hohmann, Jr col. 4 lines 44-67, col. 5 lines 1-10).
For claim 12, Hohmann, Jr discloses a wall anchor (fig. 3) for use in a cavity wall to connect to a veneer tie that joins an inner wythe and an outer wythe of the cavity wall, the wall anchor comprising: an elongated shaft (56); a receiving section configured to be in attachment with the elongated shaft; wherein 
Hohmann, Jr does not disclose that the receiving section defines a thermal insulating member comprising non-metallic material; wherein the receiving section is free of metallic material up to at least the washer.
Spoo et al. discloses a composite wall anchor (fig. 1C) for use in a cavity wall, wherein the entire receiving section/head of the wall anchor (14) is made of a non-metallic material (fig. 1C, 10, [0029] plastic) while the rest of the wall anchor is made of metal [0036].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the wall anchor of Hohmann, Jr and make the receiving section entirely of non-metallic material; wherein the receiving section has no metallic material surrounding the at least one aperture; and wherein the receiving section is free of metallic material up to at least the abutting section as made obvious by Spoo et al. to provide a thermal break and increase the thermal insulation of the wall anchor.
For claim 13, the combination discloses that the receiving section (Hohmann, Jr fig. 3, 54) further comprises a collared section (60) and wherein a first end of the elongated shaft (56) is in attached with the collared section.
For claim 14, the combination discloses that the receiving section (Hohmann, Jr fig. 3, 54) further defines at least one recess (fig. 3, 64 is recessed from 62) within an outward facing end of the receiving section that is configured to engage with a tool wherein the tool provides a driving force to drive a second end of the elongated shaft into the inner wythe.
For claim 15, the combination discloses that the wall anchor further includes a flanged section (Hohmann, Jr fig. 3, 64) between the collared section and receiving section.
For claim 16, the combination discloses that the washer (Hohmann, Jr fig. 3, 82) abuts an inward facing surface of the flanged section (64).
For claim 17, the combination discloses the obviousness of making the receiving section comprise a high temperature material coated with a high temperature coating (Hohmann, Jr col. 4 lines 44-67, col. 5 lines 1-10, a coating of ceramic composite) to get the same insulated properties when a high 
For claim 18, Hohmann, Jr discloses a method of anchoring a veneer wall (fig. 1, 12) to an inner wythe (14) for horizontal load transfer, the method comprising the steps of: securing an anchoring end (fig. 2, 52) of an anchor shaft of a wall anchor to an inner wythe such that a receiving end of the wall anchor protrudes into a space between the inner wythe and an outer wythe (fig. 2); and placing a portion of a veneer tie (44) into at least one aperture of the wall anchor (68).
Hohmann, Jr does not disclose that the space between the inner wythe and the outer wythe is free of metallic material when the wall anchor is in an installed state.
Spoo et al. discloses a composite wall anchor (fig. 1C) for use in a cavity wall, wherein the entire receiving section/head of the wall anchor (14) is made of a non-metallic material (fig. 1C, 10, [0029] plastic) while the rest of the wall anchor is made of metal [0036].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the wall anchor of Hohmann, Jr and make the receiving section entirely of non-metallic material so that the space between the inner wythe and the outer wythe is free of metallic material when the wall anchor is in an installed state as made obvious by Spoo et al. to increase the thermal insulation of the wall anchor.

RESPONSE TO THE AFFIDAVIT
The Affidavit under 37 CFR 1.132 filed on 9/23/2021 is insufficient to overcome the rejection of claims 1, 3-18 based upon the 103 rejection as set forth in the last Office action because:  Spoo et al. discloses a composite anchor with a head/receiving section that is made of plastic [0029] and a metallic threaded portion [0036]. Therefore the wall anchor of the combination is not completely made of thermally non-conductive materials and the argument set forth in the affidavit is moot. Moreover, Hohmann, Jr. merely says a completely thermally non-conductive anchoring system is not ideal, Hohmann, Jr. does not say that such a system is bad or unusable. One of ordinary skill in the art who is more concerned with thermal insulation might still be inclined to try a completely thermally non-conductive anchoring system to get increased thermal insulation in the system.
Response to Arguments
In response to the argument that Hohmann, Jr. teaches away from Spoo since Hohmann, Jr. states that a completely thermally-nonconductive anchoring system is not ideal because of the relative structural weakness of non-conductive materials, the examiner argues that this argument is weak. Spoo et al. discloses a composite anchor with a head/receiving section that is made of plastic [0029] and a metallic threaded portion [0036]. Therefore the wall anchor of the combination is not completely made of thermally non-conductive materials and the argument is moot. Moreover, Hohmann, Jr. merely says a completely thermally non-conductive anchoring system is not ideal, Hohmann, Jr. does not say that such a system is bad or unusable. One of ordinary skill in the art who is more concerned with thermal insulation might still be inclined to try a completely thermally non-conductive anchoring system to get increased thermal insulation in the system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSHUA K IHEZIE/             Primary Examiner, Art Unit 3633